Citation Nr: 1142033	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part denied entitlement to service connection for multiple myeloma.

This case was remanded in December 2009 for additional development; it is again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran was present in or near the Korean demilitarized zone (DMZ) while on active duty travelling with units as a security detail, where he was exposed to herbicides.

2.  The Veteran has current multiple myeloma, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma are met.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting service connection for multiple myeloma, the claim has been substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

At the time of the December 2009 remand, the VA Adjudication Procedures Manual noted that the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself.  

Under the development instructions set out in the VA Adjudication Procedure Manual in December 2009, if it was determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified. Id.

Effective February 24, 2011, 38 C.F.R. § 3.307(a)(6)(iv) was added, pertaining to service connection claims based upon exposure to herbicides while serving in Korea.  Under the new regulation, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The term "Veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the DoD, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814(c)(2).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, multiple myeloma shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection - multiple myeloma

The Veteran has contended in several statements, including an April 2005 statement, an October 2005 letter to Senator Hillary Clinton, and through his representative in his November 2009 and October 2011 briefs, that he had been exposed to herbicides while on active duty in Korea.  Specifically, the Veteran indicated that, although his unit was stationed in Kwang Ju Air Base, as part of his duties as Military Police, he escorted convoys to various locations in South Korea, which took him to the DMZ.  He noted that these missions were not documented in his service personnel records, as they were part of his unit's daily activities.  In fact, pursuant to the instructions in the December 2009 remand, the AMC attempted to obtain morning reports from the Veteran's unit for the timeframe when he was stationed in Korea; however, the AMC was informed that morning reports were not used by the Veteran's service department, the Air Force, after 1966.

The Veteran's form DD 214 and his personnel records reflect that he was a security policeman and was stationed with the 107th Combat Support Squadron (CSSq) at Kwang Ju Air Base in Korea, from August 1968 to October 1969.  

The record does not document that the Veteran served in a unit that operated in or near the Korean DMZ.  Military service is; however, to be determined based on all relevant evidence, with due application of the duty to assist, and the statutory and regulatory requirements to consider "all information and lay ... evidence of record."  38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.102.  Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008) (discussing 38 C.F.R. § 3.203 (2011)).  

The Veteran is competent to report that his duties took him to, or near, the DMZ, and his reports are consistent with the circumstances of his service as a security policeman in Korea.  There is no explicit evidence to contradict his reports.  Resolving reasonable doubt in his favor, the Board finds that the Veteran served in locations in Korea that would have entailed exposure to herbicides.

Letters from a private physician dated in February and April 2005 show that the Veteran was diagnosed as having multiple myeloma in May 1998.  He underwent treatment which had initially appeared to be successful; however multiple myeloma reappeared in May 2003.  The physician opined that the Veteran's illness was chronic and would require ongoing treatment for an indefinite duration.  Private medical records through March 2005 show that the Veteran was treated for multiple myeloma with chemotherapy.  Thus, the multiple myeloma has manifested to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 7709 (2011) (providing a 100 percent rating for one year following cessation of therapy).

As the Veteran was present in Korea during the relevant timeframe and under the relevant circumstances, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In addition, he has been shown to have current multiple myeloma, to a compensable degree, and VA has found that there is a link between herbicide exposure and multiple meyloma.  As such, service connection for multiple myeloma, is granted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Service connection for multiple myeloma is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


